      Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 1 of 8



 1   Jared Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 6   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 7   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 8   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 9   SIGNATURE PAGE]
10   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
11   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
12   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
14   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
15
16                            UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
19   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             DECLARATION OF
20   Hefner; Joshua Polson; and Charlotte Wells, on              MAYA S. ABELA
     behalf of themselves and all others similarly
21   situated; and Arizona Center for Disability Law,
                          Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
24   Division of Health Services Contract Monitoring
     Bureau, Arizona Department of Corrections, in their
25   official capacities,
26                        Defendants.

27
28
      Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 2 of 8



 1            I, Maya S. Abela, declare:
 2            1.    I am an attorney licensed to practice before the courts of the State of
 3   Arizona.      I am a Supervisory Attorney at the Arizona Center for Disability Law
 4   (“ACDL”), and an attorney of record for the plaintiff ACDL in this litigation.
 5            2.    On March 11-12, 2020, I participated in a monitoring tour of Arizona State
 6   Prison Complex (“ASPC”)-Florence.
 7            3.    I interviewed 33 class members in the South and North Units at ASPC-
 8   Florence during the course of the monitoring tour and every class member I asked
 9   reported that there had been no announcements and no information or patient education
10   whatsoever provided to them regarding COVID-19 from ADC or Centurion healthcare
11   staff.
12            4.    In the morning of March 11, I visited ASPC-Florence South Unit with Rita
13   Lomio, an attorney with the Prison Law Office (“PLO”), and Gosia Zawislak, an attorney
14   from ACDL. We visited the Health Unit there and observed that there were COVID-19
15   signs from Centurion and the Centers for Disease Control and Prevention posted on the
16   window outside the dental clinic. Inside the Health Unit we met and spoke with Assistant
17   Director of Nursing (“ADON”) Diaz, who reported that she had received the COVID-19
18   signs to post via email on March 4, 2020, with a direction to post them in the Health Unit.
19   ADON Diaz also reported that healthcare staff had not yet received any other instructions
20   concerning COVID-19, but that she had recently been sent a COVID-19 health screening
21   tool, which was supposed to go into effect on March 16, 2020. She reported that no formal
22   training or education on the COVID-19 health screening tool had yet been rolled out.
23   ADON Diaz reported that no widespread general education concerning COVID-19 had
24   yet been provided to class members by healthcare staff as of March 12, 2020.
25            5.    ADON Diaz also reported that currently the single-person cells used for
26   medical isolation are located at Central Unit, and were all already occupied as of March
27   12, 2020, housing immunocompromised class members, and class members in protective
28   custody.
      Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 3 of 8



 1          6.     In the afternoon of March 11, 2020, I visited ASPC-Florence South Unit
 2   with Ms. Lomio and Tania Amarillas, an investigator with PLO. We visited multiple
 3   housing units, including buildings 1, 2, 7 and 8. All of these buildings contain dormitory
 4   style housing. I did not observe any soap dispensers or bar soap in the bathrooms of any of
 5   the housing units we visited. I directed ADC staff escorting us on the tour to take
 6   photographs documenting the lack of soap in the bathroom of the C run in building 1.
 7   Defendants have not yet produced those photographs to Plaintiffs’ counsel. The class
 8   members I interviewed in these housing units all reported that everyone is required to
 9   purchase and bring their own soap. I also did not observe any hand sanitizer dispensers
10   anywhere in the housing units. One class member asked that we request that ADC offer
11   hand sanitizer on the commissary list, as it is currently not available.
12          7.     In the morning of March 12, I visited ASPC-Florence North Unit with Ms.
13   Lomio and Ms. Zawislak. We visited the Health Unit and spoke with ADON Fox. When
14   we asked ADON Fox about what preparations for COVID-19 had been taken by the
15   Health Unit, she indicated that Monday March 16, 2020, would be their “training day.”
16   ADON Fox also later pointed out where there was information about COVID-19 posted in
17   the hallway of the Health Clinic. While in the Health Unit, I observed a hand sanitizer
18   pump hanging on the wall that had a Post-It note on it stating “Out!”
19          8.     In the morning of March 12, we also conducted pull-out interviews in the
20   visitation area with class members living on North Unit. During those interviews I spoke
21   with several elderly class members, including one living with Hodgkin’s lymphoma and
22   one with a history of lung cancer and active chronic obstructive pulmonary disease
23   (“COPD”). Both expressed extreme concern about COVID-19 given their age and
24   underlying health conditions.
25          9.     Ms. Lomio, Ms. Zawislak, and myself also visited the A yard on North Unit
26   during the morning on March 12, 2020. I observed that no soap dispensers or bar soap
27   were present in any of the bathrooms in the housing units we visited on North Unit. I
28   directed ADC staff escorting us on the tour to take photographs documenting the lack of

                                                   -2-
      Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 4 of 8



 1   soap in the A yard bathrooms. Defendants have not yet produced those photographs to
 2   Plaintiffs’ counsel. When I asked class members if soap was ever provided in their
 3   bathrooms, they reported that every person has to bring their own soap to the bathroom for
 4   their personal use.
 5          10.    Apart from “pod porters,” whose job is to clean the housing units, class
 6   members in North Unit A yard reported that they have no access to cleaning supplies to
 7   individually clean their bed/living areas. Other class members also reported that if a
 8   person other than a porter is found with cleaning supplies in their bed/living area, the
 9   cleaning supplies are confiscated as contraband and they receive a disciplinary ticket.
10          11.    The general living conditions in the A yard housing units were poor, and the
11   housing units are crowded and poorly ventilated to the outside. I spoke with a class
12   member on North Unit who described that any communicable illness, from colds to the
13   flu, traveled from person to person through the housing units “like wildfire.” I also spoke
14   with a class member on the same yard who has terminal metastatic cancer in multiple
15   organs of his body.
16          12.    In the afternoon of March 12, I visited several housing units on North Unit
17   along with Ms. Zawislak and Sey In, another attorney with ACDL. We visited the A yard,
18   and then went to the D and E yards on North unit. The class members living in the D and
19   E yards live in tents. Due to the nature and condition of the housing and bathroom
20   facilities, general living conditions in these yards can only be described as squalid, despite
21   class member attempts to keep their living spaces as clean as possible.
22          13.    Many of the housing unit tents have leaking roofs. I directed ADC staff
23   escorting us on the tour to take numerous photographs documenting the leaking roof and
24   conditions in the D and E yard tents. Defendants have not yet produced those photographs
25   to Plaintiffs’ counsel. It had rained the morning of March 12, and despite plastic sheeting
26   rigged up in an attempt to stop leaks, class members in these yards reported that they had
27   gotten wet while sleeping in their beds. The tent walls are also visibly insufficient to keep
28   out the elements, including a significant amount of dirt and dust, as well as insects such as

                                                  -3-
      Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 5 of 8



 1   mosquitos, flies, and cockroaches.
 2          14.    The bathroom facilities on the North Unit D and E yards are the worst of
 3   any I have personally observed in the Arizona prison system. Both yards have bathroom
 4   facilities, including urinals, toilets, sinks, and showers, that are located in trailers on the
 5   yard. The bathroom on the D yard smelled overpoweringly of urine, and had several non-
 6   functional toilets and sinks. There was no functional lighting in the shower area, and the
 7   stalls were cramped, filthy, and mostly without curtains. The floor had numerous locations
 8   where the linoleum tiles were broken or missing. The conditions in the bathroom facilities
 9   on E yard were similar to those on the D yard. I observed that neither bathroom had soap
10   dispensers or bar soap available for class members. The bathroom facilities were so dirty
11   overall that it would be difficult to imagine how they could be appropriately cleaned, let
12   alone properly disinfected. I directed ADC staff escorting us on the tour to take numerous
13   photographs documenting these conditions in the D and E yard bathroom facilities.
14   Defendants have not yet produced those photographs to Plaintiffs’ counsel.
15          15.    During our visit to the D and E yards on North Unit, several class members
16   asked me what the symptoms were for COVID-19 because they did not know and were
17   afraid because they had received no information on what to look out for or what to expect.
18          I declare under penalty of perjury that the foregoing is true and correct.
19          Executed March 16, 2020, in Tucson, Arizona.
20
                                                 /s/ Maya Abela
21                                              Maya Abela
22
23
24
25
26
27
28

                                                  -4-
     Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 6 of 8



 1
     ADDITIONAL COUNSEL OF
 2   RECORD:                        By: s/ Corene T. Kendrick
                                       Donald Specter (Cal. 83925)*
 3                                     Alison Hardy (Cal. 135966)*
                                       Sara Norman (Cal. 189536)*
 4                                     Corene T. Kendrick (Cal. 226642)*
                                       Rita K. Lomio (Cal. 254501)*
 5                                     PRISON LAW OFFICE
                                       1917 Fifth Street
 6                                     Berkeley, California 94710
                                       Telephone: (510) 280-2621
 7                                     Email: dspecter@prisonlaw.com
                                                 ahardy@prisonlaw.com
 8                                               snorman@prisonlaw.com
                                                 ckendrick@prisonlaw.com
 9                                               rlomio@prisonlaw.com
10                                      *Admitted pro hac vice
11                                      David C. Fathi (Wash. 24893)*
                                        Amy Fettig (D.C. 484883)**
12                                      Eunice Hyunhye Cho (Wash. 53711)*
                                        ACLU NATIONAL PRISON PROJECT
13                                      915 15th Street N.W., 7th Floor
                                        Washington, D.C. 20005
14                                      Telephone: (202) 548-6603
                                        Email: dfathi@aclu.org
15                                               afettig@aclu.org
                                                 echo@aclu.org
16
                                        *Admitted pro hac vice. Not admitted in DC;
17                                       practice limited to federal courts.
                                        **Admitted pro hac vice
18
                                        Jared Keenan (Bar No. 027068)
19                                      Casey Arellano (Bar No. 031242)
                                        ACLU FOUNDATION OF ARIZONA
20                                      3707 North 7th Street, Suite 235
                                        Phoenix, Arizona 85013
21                                      Telephone: (602) 650-1854
                                        Email:    jkeenan@acluaz.org
22                                             carellano@acluaz.org
23                                      Daniel C. Barr (Bar No. 010149)
                                        Amelia M. Gerlicher (Bar No. 023966)
24                                      John H. Gray (Bar No. 028107)
                                        PERKINS COIE LLP
25                                      2901 N. Central Avenue, Suite 2000
                                        Phoenix, Arizona 85012
26                                      Telephone: (602) 351-8000
                                        Email: dbarr@perkinscoie.com
27                                               agerlicher@perkinscoie.com
                                                 jhgray@perkinscoie.com
28

                                        -5-
     Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 7 of 8



 1
                                    Attorneys for Plaintiffs Shawn Jensen; Stephen
 2                                  Swartz; Sonia Rodriguez; Christina Verduzco;
                                    Jackie Thomas; Jeremy Smith; Robert Gamez;
 3                                  Maryanne Chisholm; Desiree Licci; Joseph
                                    Hefner; Joshua Polson; and Charlotte Wells, on
 4                                  behalf of themselves and all others similarly
                                    situated
 5
 6                                  ARIZONA CENTER FOR DISABILITY LAW
 7                                  By:     s/ Maya Abela
                                          Rose A. Daly-Rooney (Bar No. 015690)
 8                                        J.J. Rico (Bar No. 021292)
                                          Maya Abela (Bar No. 027232)
 9                                        ARIZONA CENTER FOR DISABILITY
                                          LAW
10                                        177 North Church Avenue, Suite 800
                                          Tucson, Arizona 85701
11                                        Telephone: (520) 327-9547
                                          Email: rdalyrooney@azdisabilitylaw.org
12                                                   jrico@azdisabilitylaw.org
                                                     mabela@azdisabilitylaw.org
13
                                          Asim Dietrich (Bar No. 027927)
14                                        5025 East Washington St., Ste. 202
                                          Phoenix, Arizona 85034
15                                        Telephone: (602) 274-6287
                                          Email: adietrich@azdisabilitylaw.com
16
                                    Attorneys for Arizona Center for Disability Law
17
18
19
20
21
22
23
24
25
26
27
28

                                          -6-
      Case 2:12-cv-00601-ROS Document 3524 Filed 03/16/20 Page 8 of 8



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 16, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                      STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                  dstruck@strucklove.com
14                                 rlove@strucklove.com
                               tbojanowski@strucklove.com
15                                nacedo@strucklove.com
                                 ahesman@strucklove.com
16                                  jlee@strucklove.com
17                                  tray@strucklove.com
                                  rvalenti@strucklove.com
18                                   Attorneys for Defendants
19
20
21                                                                   s/ C. Kendrick

22
23
24
25
26
27
28

                                                -7-
